Dismissed and Memorandum Opinion filed June 26, 2008







 
Dismissed
and Memorandum Opinion filed June 26, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00846CR
____________
 
TODD D. WOODS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

On Appeal from the 262nd District
Court
Harris County, Texas
Trial Court Cause No.
1126040

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this Court has not delivered
an opinion, we grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 26, 2008.
Panel consists of Justices Frost,
Seymore, and Guzman.
Do not publish C Tex.
R. App. P. 47.2(b).